       Case 2:21-cv-00012-BMM Document 25 Filed 05/27/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

PHYLLIS GARCIA,
                                                         CV-21-12-BU-BMM
                          Plaintiff,

       vs.                                                      ORDER

TACO JOHN’S INTERNATIONAL, INC.,
a Wyoming corporation,

                          Defendant.




      Counsel for Plaintiff has filed a Motion to Withdraw as counsel of record in

this matter. (Doc. 24). Counsel attached to the Motion a Consent to Withdrawal,

executed by Plaintiff on May 27, 2021. Pursuant to Local Rule 83.3(b)(2)(A),

Plaintiff’s written consent must contain an acknowledgment, however, of “the

client’s obligation immediately to retain new counsel or appear pro se.” The

Consent to Withdrawal executed by Plaintiff and filed by Counsel did not contain

this required acknowledgement. The Court will defer ruling on the Motion to

Withdrawal until Counsel files an amended Motion for Leave to Withdraw that

complies with the requirements of Local Rule 83.3.
         Case 2:21-cv-00012-BMM Document 25 Filed 05/27/21 Page 2 of 2



        Accordingly, IT IS ORDERED that Counsel for Plaintiff must file an

Amended Motion for Leave to Withdraw, or, alternatively, retract his withdrawal

motion, on or before June 4, 2021. The Court defers ruling on the Motion until that

time.

        Dated this 27th day of May, 2021.




                                            2
